

117 HR 1682 IH: Stabilizing Rural Homeowners During COVID Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1682IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Cleaver (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide emergency rural housing assistance to respond to the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Stabilizing Rural Homeowners During COVID Act of 2021.2.Relief measures for section 502 and 504 direct loan borrowers(a)AppropriationIn addition to amounts otherwise made available, there is appropriated for fiscal year 2021, out of funds in the Treasury not otherwise appropriated, $39,000,000, to remain available until September 30, 2023, for direct loans made under sections 502 and 504 of the Housing Act of 1949 (42 U.S.C. 1472, 1474).(b)Administrative expensesThe Secretary may use not more than 3 percent of the amounts appropriated under this section for administrative purposes. 